1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   BRIAN K. DAVIS, individually and on behalf ) Case No.: 1:19-cv-01490-DAD-JLT
     of all others similarly situated,          )
12                   Plaintiff,                 ) ORDER AFTER NOTICE OF SETTLEMENT
                                                )
13            v.                                ) (Doc. 10)
                                                )
14   MIDLAND CREDIT MANAGEMENT, INC., )
15                                              )
                     Defendant.                 )
16                                              )

17          The parties report they had come to terms of settlement. (Doc. 10.) They indicate they will

18   seek dismissal of the action within 45 days. Id. Thus, the Court ORDERS:

19          1.     The stipulation to dismiss the action SHALL be filed no later than January 27, 2020;

20          2.     All pending dates, conferences and hearings are VACATED.

21   The parties are advised that failure to comply with this order may result in the Court imposing

22   sanctions, including the dismissal of the action.

23
24   IT IS SO ORDERED.

25      Dated:    December 16, 2019                          /s/ Jennifer L. Thurston
26                                                   UNITED STATES MAGISTRATE JUDGE

27
28
